Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 14, 2018                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  157088                                                                                                   David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
                                                                     SC: 157088                                        Justices
  In re CLEMONS, Minors.                                             COA: 338177
                                                                     Genesee CC Family Division:
                                                                     16-133700-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the December 28, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 14, 2018
           s0213
                                                                                Clerk